DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments / Status of Claims
An amendment, filed 2/26/2021, is acknowledged. Claims 1, 9, 11, 15, 17, and 22 are amended. Claims 7, 13, and 20 were previously canceled. Claims 34 – 36 are newly entered. Claims 28 – 33 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/8/2020.

Claims 1 – 6, 8 – 12, 14 – 19, 21 – 27, and 34 – 36 are thus currently pending in the application and under consideration for this office action.

All previous objections to the abstract and claims have been withdrawn by the Examiner in response to the amendment filed by Applicant. All claim rejections under 35 U.S.C. 112(b) have also been withdrawn by the Examiner in response to the amendment filed by Applicant.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 36, the claim recites “wherein the alloy consists of zinc, magnesium, nickel, iron, copper, zirconium, and scandium with the following ratios, expressed in terms of wt.%” and then proceeds to additionally list “Titanium: 0.02-0.05”. The claim is indefinite as it is unclear as to whether titanium is permitted to be present in the alloy or not, due to the closed composition of the claim which previously did not list titanium as a constituent. For the purpose of compact prosecution, the Examiner has interpreted the claim to require titanium to be present in 0.02-0.05 wt%, as the Examiner notes that claim 17, of which claim 36 depends from, requires titanium to be present in this amount. If titanium were to be not permitted in the composition of claim 36, the claim would also be in violation of 35 USC 112(d) for not including each and every limitation of the claim from which it depends.
To overcome this rejection, the Examiner respectfully recommends adding “titanium” between “zirconium” and “and scandium” on line 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.











Claims 1 – 6, 8 – 10, and 24 – 27 are rejected under 35 U.S.C. 103 as being unpatentable over “Calculation-Experimental Study of the Phase Composition of Al–Zn–Mg–(Cu)–Ni–Fe Aluminum Alloys”, 2013. Metally, Vol 2013, No 7, pp 545-552 (“Akopyan”; of record) in view of RU 2215808 (“the ‘808 document”; of record) and US 2016/0258042 (“Sanaty-Zandeh”; of record).
Regarding claim 1, Akopyan teaches high-strength economically alloyed nikalins, a type of alloy, based on the (Al) + Al9FeNi eutectic (Introduction, Par 4, L 1-4). Akopyan teaches one example of the alloy, referred to as ATs6N0.5Zh, having a chemical composition (see Akopyan, Table 1) that is shown in Table 1, compared to the chemical composition of the high strength aluminum-based alloy of claim 1.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	As shown by Table 1, Akopyan teaches a chemical composition that meets the claimed requirements except for including at least one of Ti, Sc, or Cr in the claimed amounts.

	It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of ‘808 into Akopyan and provide the ATs6N0.5Zh with 0.02-0.1 mass% Ti and 0.001-0.15 mass% V. In the presence of vanadium, the primary particles of intermetallics of titanium aluminide and iron-nickel particles are strongly crushed and uniformly distributed in the alloy matrix.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the range of Ti taught by Akopyan in view of ‘808 (0.02-0.1 mass%) overlaps with the claimed range of Ti of claim 1 (0.01-0.05 wt%).
	It is noted by the Examiner that ‘808 teaches a chemical composition in terms of mass% and not wt%. An ordinarily skilled artisan would be capable of converting between the two units, and would expect a continued overlap of the ranges when doing so.
	Moreover, Akopyan teaches that iron and nickel create aluminides of an Al9FeNi eutectic phase, as the ATs7NZh alloy falls in the optimum two-phase (Al) + Al9FeNi region (Al-Zn-Mg-(Cu)-Ni-Fe system, Par 11, L 1-5), wherein the volume fraction is a maximum of 5 vol% (Al-Zn-Mg-(Cu)-Ni-Fe system, Par 8, L 3-5).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of 9FeNi phase taught by Akopyan (0-5 vol%) overlaps with the claimed Al9FeNi volume fraction (no less than 2 vol%).
As previously noted, Akopyan teaches that iron and nickel create eutectic aluminides in the form of Al9FeNi (Al-Zn-Mg-(Cu)-Ni-Fe system, Par 11, L 1-5). Akopyan does not explicitly teach a maximum or minimum particle size of these particles.
Sanaty-Zandeh teaches a series of castable aluminum alloys ([0001]). Sanaty-Zandeh teaches that these alloys contain a dispersion of Al9FeNi intermetallic in the eutectic regions (Abstract, L 10-13). Moreover, Sanaty-Zandeh teaches that these Al9FeNi intermetallics have an average diameter of about 200-600 nm, or about 0.2-0.6 microns ([0027]). Additionally, Sanaty-Zandeh teaches that the excellent creep resistance of the alloys is in part due to the inclusion of these Al9FeNi intermetallics with the given diameter ([0071], L 1-4 & 7-10).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Sanaty-Zandeh into Akopyan and provide the ATs7NZh alloy with Al9FeNi intermetallics, or eutectic aluminides created from iron and nickel, having an average diameter of about 200-600 nm, or about 0.2-0.6 microns. The Al9FeNi intermetallics at this size contribute to excellent creep resistance in aluminum alloys.
The Examiner notes that although no absolute maximum diameter of Al9FeNi intermetallics is taught by Sanaty-Zandeh, the average diameter of 0.2-0.6 microns is sufficient to render obvious to one of ordinary skill in the art the claimed “no more than 2 microns” of the instant claim. Although the instant claim claims only an absolute maximum endpoint of a diameter range, whereas Sanaty-Zandeh claims an average diameter range, an ordinarily skilled artisan would expect the absolute maximum diameter of Al9FeNi intermetallics taught by Sanaty-Zandeh 
Regarding claim 2, as Akopyan teaches 0.15 wt% Zr in the ATs6N0.5Zh alloy (Table 1), and it would be obvious to add 0.02-0.1 wt% Ti to the alloy as discussed previously, the total amount of zirconium and titanium is 0.17-0.25 wt%. This amount falls within the claimed range of no more than 0.25 wt%.
Regarding claim 3, as Akopyan teaches 0.15 wt% Zr in the ATs6N0.5Zh alloy (Table 1), Akopyan does not teach the presence of any scandium, and it would be obvious to add 0.02-0.1 wt% Ti to the alloy as discussed previously, the total amount of zirconium, titanium, and scandium is 0.17-0.25 wt%. This amount falls within the claimed range of no more than 0.25 wt%.
Regarding claim 4, as Akopyan teaches 0.15 wt% Zr in the ATs6N0.5Zh alloy (Table 1), and Akopyan does not teach the presence of any scandium, the total amount of zirconium and scandium is 0.15 wt%. This amount falls within the claimed range of no more than 0.25 wt%.
Regarding claim 5, as Akopyan teaches 0.15 wt% Zr in the ATs6N0.5Zh alloy (Table 1), Akopyan does not teach the presence of any chromium, and it would be obvious to add 0.02-0.1 wt% Ti to the alloy as discussed previously, the total amount of zirconium, titanium, and chromium is 0.17-0.25 wt%. This amount overlaps with the claimed range of no more than 0.20 wt%.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the total amount of zirconium, titanium, and chromium taught by Akopyan in view of the ‘808 document (0.17-0.25 wt%) overlaps with the claimed amount of the instant claim (no more than 0.20 wt%).
6, Akopyan teaches an amount of 0.62 wt% Ni and 0.41 wt% Fe in the ATs6N0.5Zh alloy (Table 1). Thus, Akopyan teaches a ratio of Ni/Fe = 1.52, which falls within the claimed range of ratios in the instant claim (Ni/Fe ≥ 1).
Regarding claim 8, all of the claim limitations have been considered.  The claim limitation “wherein aluminum is produced by electrolysis using an inert anode” is product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113).
Regarding claim 9, Akopyan does not explicitly teach that zirconium and titanium are substantially in the form of secondary phases having a particle size of no more than 20nm and having a L12 crystal lattice.
Sanaty-Zandeh teaches a series of castable aluminum alloys ([0001]). Sanaty-Zandeh teaches that these alloys contain a dispersion of Al3ZrxVyTi1-x-y- (0≤x≤1, 0≤y≤1, 0≤x+y≤1) nano-precipitates having the L12 crystal structure (Abstract, L 13-16) and an average diameter of about 6-20 nm ([0049]). Additionally, Sanaty-Zandeh teaches that the excellent creep resistance of the alloys is in part due to the inclusion of these Al9FeNi nano-precipitates with the given crystal structure and diameter ([0071], L 1-7).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Sanaty-Zandeh into Akopyan and provide the ATs7NZh alloy with a dispersion of Al3ZrxVyTi1-x-y- (0≤x≤1, 0≤y≤1, 0≤x+y≤1) nano-precipitates having the L12 crystal structure (Abstract, L 13-16) and an average diameter of about 6-20 nm. The Al3ZrxVyTi1-x-y- (0≤x≤1, 0≤y≤1, 0≤x+y≤1) nano-
The Examiner notes that although no maximum diameter of nano-precipitates is taught by Sanaty-Zandeh, the average diameter of 6-20 nm is sufficient to render obvious the claimed “no more than 20 nm” of the instant claim.
Regarding claim 10, Akopyan teaches an amount of 6.29 wt% Zn and 2.11 wt% Mg in the ATs6N0.5Zh alloy (Table 1). Thus, Akopyan teaches a ratio of Zn/Mg = 2.98, which falls within the claimed range of ratios in the instant claim (Zn/Mg > 2.7).
Regarding claim 24, Akopyan teaches that the taught alloys based on the (Al) + Al9FeNi eutectic were developed to improve manufacturability in the field of aviation and rocket production (Introduction, Pars 1 & 4-5). Thus, an ordinarily skilled artisan would appreciate that such an application would result in the production of an article made from the taught aluminium-based alloys, which as discussed previously have been shown to obviate the alloy of instant claim 1.
Regarding claim 25, all of the claim limitations have been considered.  The claim limitation(s) “wherein the article is wrought” is product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). 
Additionally, Akopyan teaches that the taught alloys exhibit, along with a high level of the mechanical properties, adequate manufacturability during both casting of ingots (good castability and no hot cracking) and working (P 550, C 1, Par 1, L 2-6). It is known in the art that wrought 
Regarding claim 26, all of the claim limitations have been considered.  The claim limitation(s) “wherein the article is selected from the group consisting of a rolled sheet and a pressed profile” is product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). 
Additionally, it would have been obvious to an ordinarily skilled artisan to make the article made of the aluminum alloy taught by Akopyan in view of the ‘808 document and Sanaty-Zandeh a rolled sheet or pressed profile. Such forms are common methods of working an aluminum alloy, and would be appreciated in in the field of aviation and rocket production, which Akopyan is directed towards.
Regarding claim 27, all of the claim limitations have been considered.  The claim limitation(s) “wherein the article is in a form of a casting” is product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). 
Additionally, Akopyan teaches that the taught alloys exhibit, along with a high level of the mechanical properties, adequate manufacturability during both casting of ingots (good castability .

Claims 11 – 12 and 14 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over “Calculation-Experimental Study of the Phase Composition of Al–Zn–Mg–(Cu)–Ni–Fe Aluminum Alloys”, 2013. Metally, Vol 2013, No 7, pp 545-552 (“Akopyan”; of record) in view of RU 2215808 (“the ‘808 document”; of record), US 2015/0050520 (“Niikura”; of record), and US 2016/0258042 (“Sanaty-Zandeh”; of record).
Regarding claim 11, Akopyan teaches high-strength economically alloyed nikalins, a type of alloy, based on the (Al) + Al9FeNi eutectic (Introduction, Par 4, L 1-4). Akopyan teaches one example of the alloy, referred to as ATs6N0.5Zh, having a chemical composition (see Akopyan, Table 1) that is shown in Table 2, compared to the chemical composition of the high strength aluminum-based alloy of claim 1.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	As shown by Table 1, Akopyan teaches a chemical composition that meets the claimed requirements except for including Ti and Cr in the claimed amounts, and teaches an amount of Zr (0.15 wt%) that does not overlap with the claimed amount, but is close.
prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close, absent any showing of criticality or unexpected results (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists in regard to the claimed Zr content of the instant claim.
	‘808 teaches an aluminum alloy having a similar composition to the alloy taught by Akopyan ([0006]; [0007]; [0008]; [0009]). ‘808 teaches that the alloy includes 0.02-0.1 mass% Ti and 0.001-0.15 mass% V ([0006]; [0007]; [0008]; [0009]). ‘808 teaches that in the presence of vanadium, the primary particles of intermetallics of titanium aluminide and iron-nickel particles are strongly crushed and uniformly distributed in the alloy matrix ([0010], L 7-8).
	It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of ‘808 into Akopyan and provide the ATs6N0.5Zh with 0.02-0.1 mass% Ti and 0.001-0.15 mass% V. In the presence of vanadium, the primary particles of intermetallics of titanium aluminide and iron-nickel particles are strongly crushed and uniformly distributed in the alloy matrix.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the range of Ti taught by Akopyan in view of ‘808 (0.02-0.1 mass%) overlaps with the claimed range of Ti of claim 1 (0.01-0.05 wt%).
	It is noted by the Examiner that ‘808 teaches a chemical composition in terms of mass% and not wt%. An ordinarily skilled artisan would be capable of converting between the two units, and would expect a continued overlap of the ranges when doing so.
	Niikura teaches an aluminum alloy material ([0001]). Niikura teaches that the aluminum alloy material may preferably contain 0.05-0.30 mass% Cr ([0035]). Moreover, Niikura teaches that such an amount of Cr increases the strength of the aluminum alloy material via solid-solution 
	It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Niikura into Akopyan and provide the ATs6N0.5Zh with 0.005-0.30 mass% Cr. Such an amount of Cr increases the strength of the aluminum alloy material via solid-solution strengthening, and acts to coarsen crystal grains with the precipitation of Al-Cr based intermetallics.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the Cr content taught by Akopyan in view of Niikura (0.05-0.30 mass%) overlaps with that claimed in the instant claim (0.04-0.15 wt%).
It is noted by the Examiner that Niikura teaches a chemical composition in terms of mass% and not wt%. An ordinarily skilled artisan would be capable of converting between the two units, and would expect a continued overlap of the ranges when doing so.
Additionally, as Akopyan teaches 0.15 wt% Zr in the ATs6N0.5Zh alloy (Table 1), and it would be obvious to add 0.02-0.1 wt% Ti to the alloy as discussed previously, the total amount of zirconium and titanium is 0.17-0.25 wt%. This amount falls within the claimed range of no more than 0.25 wt%.
	Moreover, Akopyan teaches that iron and nickel create aluminides of an Al9FeNi eutectic phase, as the ATs7NZh alloy falls in the optimum two-phase (Al) + Al9FeNi region (Al-Zn-Mg-(Cu)-Ni-Fe system, Par 11, L 1-5), wherein the volume fraction is a maximum of 5 vol% (Al-Zn-Mg-(Cu)-Ni-Fe system, Par 8, L 3-5).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of 9FeNi phase taught by Akopyan (0-5 vol%) overlaps with the claimed Al9FeNi volume fraction (no less than 2 vol%).
As previously noted, Akopyan teaches that iron and nickel create eutectic aluminides in the form of Al9FeNi (Al-Zn-Mg-(Cu)-Ni-Fe system, Par 11, L 1-5). Akopyan does not explicitly teach a maximum or minimum particle size of these particles.
Sanaty-Zandeh teaches a series of castable aluminum alloys ([0001]). Sanaty-Zandeh teaches that these alloys contain a dispersion of Al9FeNi intermetallic in the eutectic regions (Abstract, L 10-13). Moreover, Sanaty-Zandeh teaches that these Al9FeNi intermetallics have an average diameter of about 200-600 nm, or about 0.2-0.6 microns ([0027]). Additionally, Sanaty-Zandeh teaches that the excellent creep resistance of the alloys is in part due to the inclusion of these Al9FeNi intermetallics with the given diameter ([0071], L 1-4 & 7-10).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Sanaty-Zandeh into Akopyan and provide the ATs7NZh alloy with Al9FeNi intermetallics, or eutectic aluminides created from iron and nickel, having an average diameter of about 200-600 nm, or about 0.2-0.6 microns. The Al9FeNi intermetallics at this size contribute to excellent creep resistance in aluminum alloys.
The Examiner notes that although no absolute maximum diameter of Al9FeNi intermetallics is taught by Sanaty-Zandeh, the average diameter of 0.2-0.6 microns is sufficient to render obvious to one of ordinary skill in the art the claimed “no more than 2 microns” of the instant claim. Although the instant claim claims only an absolute maximum endpoint of a diameter range, whereas Sanaty-Zandeh claims an average diameter range, an ordinarily skilled artisan would expect the absolute maximum diameter of Al9FeNi intermetallics taught by Sanaty-Zandeh 
Regarding claim 12, Akopyan teaches an amount of 0.62 wt% Ni and 0.41 wt% Fe in the ATs6N0.5Zh alloy (Table 1). Thus, Akopyan teaches a ratio of Ni/Fe = 1.52, which falls within the claimed range of ratios in the instant claim (Ni/Fe ≥ 1).
Regarding claim 14, all of the claim limitations have been considered.  The claim limitation “wherein aluminum is produced by electrolysis using an inert anode” is product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113).
Regarding claim 15, Akopyan does not explicitly teach that zirconium and titanium are substantially in the form of secondary phases having a particle size of no more than 20nm and having a L12 crystal lattice.
Sanaty-Zandeh teaches a series of castable aluminum alloys ([0001]). Sanaty-Zandeh teaches that these alloys contain a dispersion of Al3ZrxVyTi1-x-y- (0≤x≤1, 0≤y≤1, 0≤x+y≤1) nano-precipitates having the L12 crystal structure (Abstract, L 13-16) and an average diameter of about 6-20 nm ([0049]). Additionally, Sanaty-Zandeh teaches that the excellent creep resistance of the alloys is in part due to the inclusion of these Al9FeNi nano-precipitates with the given crystal structure and diameter ([0071], L 1-7).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Sanaty-Zandeh into Akopyan and provide the ATs7NZh alloy with a dispersion of Al3ZrxVyTi1-x-y- (0≤x≤1, 0≤y≤1, 0≤x+y≤1) nano-precipitates having the L12 crystal structure (Abstract, L 13-16) and an average diameter of about 6-20 nm. The Al3ZrxVyTi1-x-y- (0≤x≤1, 0≤y≤1, 0≤x+y≤1) nano-precipitates at this size and having this crustal structure contribute to excellent creep resistance in aluminum alloys.
The Examiner notes that although no maximum diameter of nano-precipitates is taught by Sanaty-Zandeh, the average diameter of 6-20 nm is sufficient to render obvious the claimed “no more than 20 nm” of the instant claim. Additionally, as these Al3ZrxVyTi1-x-y- (0≤x≤1, 0≤y≤1, 0≤x+y≤1) nano-precipitates, or secondary phases, contain both zirconium and titanium, they satisfy the limitations of the claim.
Regarding claim 16, Akopyan teaches an amount of 6.29 wt% Zn and 2.11 wt% Mg in the ATs6N0.5Zh alloy (Table 1). Thus, Akopyan teaches a ratio of Zn/Mg = 2.98, which falls within the claimed range of ratios in the instant claim (Zn/Mg > 2.7).

Claims 17 – 19 and 21 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over “Calculation-Experimental Study of the Phase Composition of Al–Zn–Mg–(Cu)–Ni–Fe Aluminum Alloys”, 2013. Metally, Vol 2013, No 7, pp 545-552 (“Akopyan”; of record) in view of RU 2215808 (“the ‘808 document”; of record), US 2010/0068090 (“Langan”; of record), and US 2016/0258042 (“Sanaty-Zandeh”; of record).
Regarding claim 17, Akopyan teaches high-strength economically alloyed nikalins, a type of alloy, based on the (Al) + Al9FeNi eutectic (Introduction, Par 4, L 1-4). Akopyan teaches one example of the alloy, referred to as ATs6N0.5Zh, having a chemical composition (see Akopyan, Table 1) that is shown in Table 3, compared to the chemical composition of the high strength aluminum-based alloy of claim 1.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	As shown by Table 1, Akopyan teaches a chemical composition that meets the claimed requirements except for including Ti and Sc in the claimed amounts, and teaches an amount of Zn (6.29 wt%) that does not overlap with the claimed amount, but is close.
	A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close, absent any showing of criticality or unexpected results (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists in regard to the claimed Zn content of the instant claim.
	‘808 teaches an aluminum alloy having a similar composition to the alloy taught by Akopyan ([0006]; [0007]; [0008]; [0009]). ‘808 teaches that the alloy includes 0.02-0.1 mass% Ti and 0.001-0.15 mass% V ([0006]; [0007]; [0008]; [0009]). ‘808 teaches that in the presence of vanadium, the primary particles of intermetallics of titanium aluminide and iron-nickel particles are strongly crushed and uniformly distributed in the alloy matrix ([0010], L 7-8).
	It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of ‘808 into Akopyan and provide the ATs6N0.5Zh with 0.02-0.1 mass% Ti and 0.001-0.15 mass% V. In the presence of vanadium, the primary particles of intermetallics of titanium aluminide and iron-nickel particles are strongly crushed and uniformly distributed in the alloy matrix.
prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the range of Ti taught by Akopyan in view of ‘808 (0.02-0.1 mass%) overlaps with the claimed range of Ti of claim 1 (0.01-0.05 wt%).
	It is noted by the Examiner that ‘808 teaches a chemical composition in terms of mass% and not wt%. An ordinarily skilled artisan would be capable of converting between the two units, and would expect a continued overlap of the ranges when doing so.
Langan teaches 7xxx series aluminum alloys containing scandium ([0001]). Langan teaches that these alloys may most preferably contain 0.05-0.20 wt% Sc ([0013]; Table 1). Moreover, Langan teaches that including scandium in such an amount inhibits recrystallization, improves resistance to fatigue, decreases susceptibility to localized environmental attack (e.g., stress corrosion cracking and exfoliation corrosion) of the alloys, and permits significantly increased deformation rates during fabrication of the alloys into various wrought product forms ([0017]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Langan into Akopyan and provide the ATs6N0.5Zh with 0.05-0.2 mass% Sc. Such an amount of Sc inhibits recrystallization, improves resistance to fatigue, decreases susceptibility to localized environmental attack (e.g., stress corrosion cracking and exfoliation corrosion) of the alloys, and permits significantly increased deformation rates during fabrication of the alloys into various wrought product forms.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of 
	Moreover, Akopyan teaches that iron and nickel create aluminides of an Al9FeNi eutectic phase, as the ATs7NZh alloy falls in the optimum two-phase (Al) + Al9FeNi region (Al-Zn-Mg-(Cu)-Ni-Fe system, Par 11, L 1-5), wherein the volume fraction is a maximum of 5 vol% (Al-Zn-Mg-(Cu)-Ni-Fe system, Par 8, L 3-5).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the volume fraction of the Al9FeNi phase taught by Akopyan (0-5 vol%) overlaps with the claimed Al9FeNi volume fraction (no less than 2 vol%).
As previously noted, Akopyan teaches that iron and nickel create eutectic aluminides in the form of Al9FeNi (Al-Zn-Mg-(Cu)-Ni-Fe system, Par 11, L 1-5). Akopyan does not explicitly teach a maximum or minimum particle size of these particles.
Sanaty-Zandeh teaches a series of castable aluminum alloys ([0001]). Sanaty-Zandeh teaches that these alloys contain a dispersion of Al9FeNi intermetallic in the eutectic regions (Abstract, L 10-13). Moreover, Sanaty-Zandeh teaches that these Al9FeNi intermetallics have an average diameter of about 200-600 nm, or about 0.2-0.6 microns ([0027]). Additionally, Sanaty-Zandeh teaches that the excellent creep resistance of the alloys is in part due to the inclusion of these Al9FeNi intermetallics with the given diameter ([0071], L 1-4 & 7-10).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Sanaty-Zandeh into Akopyan and provide the ATs7NZh alloy with Al9FeNi intermetallics, or eutectic aluminides created from iron and nickel, having an average diameter of about 200-600 9FeNi intermetallics at this size contribute to excellent creep resistance in aluminum alloys.
The Examiner notes that although no absolute maximum diameter of Al9FeNi intermetallics is taught by Sanaty-Zandeh, the average diameter of 0.2-0.6 microns is sufficient to render obvious to one of ordinary skill in the art the claimed “no more than 2 microns” of the instant claim. Although the instant claim claims only an absolute maximum endpoint of a diameter range, whereas Sanaty-Zandeh claims an average diameter range, an ordinarily skilled artisan would expect the absolute maximum diameter of Al9FeNi intermetallics taught by Sanaty-Zandeh to reasonably be less than 2 microns, assuming that there is a general uniformity in size of the intermetallic particles.
Regarding claim 18, as Akopyan teaches 0.15 wt% Zr in the ATs6N0.5Zh alloy (Table 1) and it would be obvious to add both 0.02-0.1 wt% Ti and 0.05-0.20 wt% Sc to the alloy as discussed previously, the total amount of zirconium, titanium, and scandium is 0.22-0.45 wt%. This amount overlaps with the claimed range of no more than 0.25 wt%.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the total amount of zirconium, titanium, and scandium taught by Akopyan in view of the ‘808 document and Langan (0.22-0.45 wt%) overlaps with the claimed amount of the instant claim (no more than 0.25 wt%).

Regarding claim 19, Akopyan teaches an amount of 0.62 wt% Ni and 0.41 wt% Fe in the ATs6N0.5Zh alloy (Table 1). Thus, Akopyan teaches a ratio of Ni/Fe = 1.52, which falls within the claimed range of ratios in the instant claim (Ni/Fe ≥ 1).
21, all of the claim limitations have been considered.  The claim limitation “wherein aluminum is produced by electrolysis using an inert anode” is product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113).
Regarding claim 22, Akopyan does not explicitly teach that zirconium and titanium are substantially in the form of secondary phases having a particle size of no more than 20nm and having a L12 crystal lattice.
Sanaty-Zandeh teaches a series of castable aluminum alloys ([0001]). Sanaty-Zandeh teaches that these alloys contain a dispersion of Al3ZrxVyTi1-x-y- (0≤x≤1, 0≤y≤1, 0≤x+y≤1) nano-precipitates having the L12 crystal structure (Abstract, L 13-16) and an average diameter of about 6-20 nm ([0049]). Additionally, Sanaty-Zandeh teaches that the excellent creep resistance of the alloys is in part due to the inclusion of these Al9FeNi nano-precipitates with the given crystal structure and diameter ([0071], L 1-7).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Sanaty-Zandeh into Akopyan and provide the ATs7NZh alloy with a dispersion of Al3ZrxVyTi1-x-y- (0≤x≤1, 0≤y≤1, 0≤x+y≤1) nano-precipitates having the L12 crystal structure (Abstract, L 13-16) and an average diameter of about 6-20 nm. The Al3ZrxVyTi1-x-y- (0≤x≤1, 0≤y≤1, 0≤x+y≤1) nano-precipitates at this size and having this crustal structure contribute to excellent creep resistance in aluminum alloys.
3ZrxVyTi1-x-y- (0≤x≤1, 0≤y≤1, 0≤x+y≤1) nano-precipitates, or secondary phases, contain both zirconium and titanium, they satisfy the limitations of the claim.
Regarding claim 23, Akopyan teaches an amount of 6.29 wt% Zn and 2.11 wt% Mg in the ATs6N0.5Zh alloy (Table 1). Thus, Akopyan teaches a ratio of Zn/Mg = 2.98, which falls within the claimed range of ratios in the instant claim (Zn/Mg > 2.7).

Claims 1 – 6, 8 – 10, and 24 – 27 are rejected under 35 U.S.C. 103 as being unpatentable over “Calculation-Experimental Study of the Phase Composition of Al–Zn–Mg–(Cu)–Ni–Fe Aluminum Alloys”, 2013. Metally, Vol 2013, No 7, pp 545-552 (“Akopyan”; of record) in view of US 2004/0101434 (“Fridlyander”) and US 2016/0258042 (“Sanaty-Zandeh”; of record).
Regarding claim 1, Akopyan teaches high-strength economically alloyed nikalins, a type of alloy, based on the (Al) + Al9FeNi eutectic (Introduction, Par 4, L 1-4). Akopyan teaches one example of the alloy, referred to as ATs6N0.5Zh, having a chemical composition (see Akopyan, Table 1) that is shown in Table 1, compared to the chemical composition of the high strength aluminum-based alloy of claim 1.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	As shown by Table 1, Akopyan teaches a chemical composition that meets the claimed requirements except for including at least one of Ti, Sc, or Cr in the claimed amounts.
Fridlyander teaches a high-strength aluminum alloy ([0054]) mainly alloyed with zinc ([0055]). Fridlyander teaches that the alloy is based on the Al-Zn-Mg-Cu system ([0054], L 2-3), similarly to Akopyan. Further, Fridlyander teaches that the alloy may contain 0.005-0.06 wt% Ti ([0068]). Fridlyander teaches that when microalloying the alloy with titanium in this amount, a grain refining effect is realized, causing an improvement in ductility of produced ingots and products, and may also allow for the dimensions of products to be enlarged, increasing quality ([0074]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Fridlyander into Akopyan, and microalloy with 0.005-0.06 wt% Ti. By microalloying high strength aluminum alloys with titanium in this amount, a grain refining effect is realized, causing an improvement in ductility of produced ingots and products, and may also allow for the dimensions of products to be enlarged, increasing quality.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of 
	Moreover, Akopyan teaches that iron and nickel create aluminides of an Al9FeNi eutectic phase, as the ATs7NZh alloy falls in the optimum two-phase (Al) + Al9FeNi region (Al-Zn-Mg-(Cu)-Ni-Fe system, Par 11, L 1-5), wherein the volume fraction is a maximum of 5 vol% (Al-Zn-Mg-(Cu)-Ni-Fe system, Par 8, L 3-5).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the volume fraction of the Al9FeNi phase taught by Akopyan (0-5 vol%) overlaps with the claimed Al9FeNi volume fraction (no less than 2 vol%).
As previously noted, Akopyan teaches that iron and nickel create eutectic aluminides in the form of Al9FeNi (Al-Zn-Mg-(Cu)-Ni-Fe system, Par 11, L 1-5). Akopyan does not explicitly teach a maximum or minimum particle size of these particles.
Sanaty-Zandeh teaches a series of castable aluminum alloys ([0001]). Sanaty-Zandeh teaches that these alloys contain a dispersion of Al9FeNi intermetallic in the eutectic regions (Abstract, L 10-13). Moreover, Sanaty-Zandeh teaches that these Al9FeNi intermetallics have an average diameter of about 200-600 nm, or about 0.2-0.6 microns ([0027]). Additionally, Sanaty-Zandeh teaches that the excellent creep resistance of the alloys is in part due to the inclusion of these Al9FeNi intermetallics with the given diameter ([0071], L 1-4 & 7-10).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Sanaty-Zandeh into Akopyan and provide the ATs7NZh alloy with Al9FeNi intermetallics, or eutectic aluminides created from iron and nickel, having an average diameter of about 200-600 9FeNi intermetallics at this size contribute to excellent creep resistance in aluminum alloys.
The Examiner notes that although no absolute maximum diameter of Al9FeNi intermetallics is taught by Sanaty-Zandeh, the average diameter of 0.2-0.6 microns is sufficient to render obvious to one of ordinary skill in the art the claimed “no more than 2 microns” of the instant claim. Although the instant claim claims only an absolute maximum endpoint of a diameter range, whereas Sanaty-Zandeh claims an average diameter range, an ordinarily skilled artisan would expect the absolute maximum diameter of Al9FeNi intermetallics taught by Sanaty-Zandeh to reasonably be less than 2 microns, assuming that there is a general uniformity in size of the intermetallic particles.
Regarding claim 2, as Akopyan teaches 0.15 wt% Zr in the ATs6N0.5Zh alloy (Table 1), and it would be obvious to add 0.02-0.1 wt% Ti to the alloy as discussed previously, the total amount of zirconium and titanium is 0.17-0.25 wt%. This amount falls within the claimed range of no more than 0.25 wt%.
Regarding claim 3, as Akopyan teaches 0.15 wt% Zr in the ATs6N0.5Zh alloy (Table 1), Akopyan does not teach the presence of any scandium, and it would be obvious to add 0.02-0.1 wt% Ti to the alloy as discussed previously, the total amount of zirconium, titanium, and scandium is 0.17-0.25 wt%. This amount falls within the claimed range of no more than 0.25 wt%.
Regarding claim 4, as Akopyan teaches 0.15 wt% Zr in the ATs6N0.5Zh alloy (Table 1), and Akopyan does not teach the presence of any scandium, the total amount of zirconium and scandium is 0.15 wt%. This amount falls within the claimed range of no more than 0.25 wt%.
Regarding claim 5, as Akopyan teaches 0.15 wt% Zr in the ATs6N0.5Zh alloy (Table 1), Akopyan does not teach the presence of any chromium, and it would be obvious to add 0.005-0.06 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the total amount of zirconium, titanium, and chromium taught by Akopyan in view of Fridlyander (0.155-0.21 wt%) overlaps with the claimed amount of the instant claim (no more than 0.20 wt%).
Regarding claim 6, Akopyan teaches an amount of 0.62 wt% Ni and 0.41 wt% Fe in the ATs6N0.5Zh alloy (Table 1). Thus, Akopyan teaches a ratio of Ni/Fe = 1.52, which falls within the claimed range of ratios in the instant claim (Ni/Fe ≥ 1).
Regarding claim 8, all of the claim limitations have been considered.  The claim limitation “wherein aluminum is produced by electrolysis using an inert anode” is product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113).
Regarding claim 9, Akopyan does not explicitly teach that zirconium and titanium are substantially in the form of secondary phases having a particle size of no more than 20nm and having a L12 crystal lattice.
Sanaty-Zandeh teaches a series of castable aluminum alloys ([0001]). Sanaty-Zandeh teaches that these alloys contain a dispersion of Al3ZrxVyTi1-x-y- (0≤x≤1, 0≤y≤1, 0≤x+y≤1) nano-precipitates having the L12 crystal structure (Abstract, L 13-16) and an average diameter of about 9FeNi nano-precipitates with the given crystal structure and diameter ([0071], L 1-7).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Sanaty-Zandeh into Akopyan and provide the ATs7NZh alloy with a dispersion of Al3ZrxVyTi1-x-y- (0≤x≤1, 0≤y≤1, 0≤x+y≤1) nano-precipitates having the L12 crystal structure (Abstract, L 13-16) and an average diameter of about 6-20 nm. The Al3ZrxVyTi1-x-y- (0≤x≤1, 0≤y≤1, 0≤x+y≤1) nano-precipitates at this size and having this crustal structure contribute to excellent creep resistance in aluminum alloys.
The Examiner notes that although no maximum diameter of nano-precipitates is taught by Sanaty-Zandeh, the average diameter of 6-20 nm is sufficient to render obvious the claimed “no more than 20 nm” of the instant claim.
Regarding claim 10, Akopyan teaches an amount of 6.29 wt% Zn and 2.11 wt% Mg in the ATs6N0.5Zh alloy (Table 1). Thus, Akopyan teaches a ratio of Zn/Mg = 2.98, which falls within the claimed range of ratios in the instant claim (Zn/Mg > 2.7).
Regarding claim 24, Akopyan teaches that the taught alloys based on the (Al) + Al9FeNi eutectic were developed to improve manufacturability in the field of aviation and rocket production (Introduction, Pars 1 & 4-5). Thus, an ordinarily skilled artisan would appreciate that such an application would result in the production of an article made from the taught aluminium-based alloys, which as discussed previously have been shown to obviate the alloy of instant claim 1.
Regarding claim 25, all of the claim limitations have been considered.  The claim limitation(s) “wherein the article is wrought” is product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based 
Additionally, Akopyan teaches that the taught alloys exhibit, along with a high level of the mechanical properties, adequate manufacturability during both casting of ingots (good castability and no hot cracking) and working (P 550, C 1, Par 1, L 2-6). It is known in the art that wrought articles are worked in the solid form with the help of metalworking tools. Thus, as Akopyan teaches working of the aluminum alloy, the article is in wrought form.
Regarding claim 26, all of the claim limitations have been considered.  The claim limitation(s) “wherein the article is selected from the group consisting of a rolled sheet and a pressed profile” is product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). 
Additionally, it would have been obvious to an ordinarily skilled artisan to make the article made of the aluminum alloy taught by Akopyan in view of Fridlyander and Sanaty-Zandeh a rolled sheet or pressed profile. Such forms are common methods of working an aluminum alloy, and would be appreciated in in the field of aviation and rocket production, which Akopyan is directed towards.
Regarding claim 27, all of the claim limitations have been considered.  The claim limitation(s) “wherein the article is in a form of a casting” is product-by-process, and even though 
Additionally, Akopyan teaches that the taught alloys exhibit, along with a high level of the mechanical properties, adequate manufacturability during both casting of ingots (good castability and no hot cracking) and working (P 550, C 1, Par 1, L 2-6). Thus, Akopyan teaches the article in the form of a casting.

Claims 11 – 12 and 14 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over “Calculation-Experimental Study of the Phase Composition of Al–Zn–Mg–(Cu)–Ni–Fe Aluminum Alloys”, 2013. Metally, Vol 2013, No 7, pp 545-552 (“Akopyan”; of record) in view of US 2004/0101434 (“Fridlyander”), US 2015/0050520 (“Niikura”; of record), and US 2016/0258042 (“Sanaty-Zandeh”; of record).
Regarding claim 11, Akopyan teaches high-strength economically alloyed nikalins, a type of alloy, based on the (Al) + Al9FeNi eutectic (Introduction, Par 4, L 1-4). Akopyan teaches one example of the alloy, referred to as ATs6N0.5Zh, having a chemical composition (see Akopyan, Table 1) that is shown in Table 2, compared to the chemical composition of the high strength aluminum-based alloy of claim 1.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	As shown by Table 2, Akopyan teaches a chemical composition that meets the claimed requirements except for including Ti and Cr in the claimed amounts, and teaches an amount of Zr (0.15 wt%) that does not overlap with the claimed amount, but is close.
	A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close, absent any showing of criticality or unexpected results (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists in regard to the claimed Zr content of the instant claim.
Fridlyander teaches a high-strength aluminum alloy ([0054]) mainly alloyed with zinc ([0055]). Fridlyander teaches that the alloy is based on the Al-Zn-Mg-Cu system ([0054], L 2-3), similarly to Akopyan. Further, Fridlyander teaches that the alloy may contain 0.005-0.06 wt% Ti ([0068]). Fridlyander teaches that when microalloying the alloy with titanium in this amount, a grain refining effect is realized, causing an improvement in ductility of produced ingots and products, and may also allow for the dimensions of products to be enlarged, increasing quality ([0074]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Fridlyander into Akopyan, and microalloy with 0.005-0.06 wt% Ti. By microalloying high strength aluminum alloys with titanium in this amount, a grain refining effect is realized, causing 
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the range of Ti taught by Akopyan in view of Fridlyander (0.005-0.6 wt%) encompasses the claimed range of Ti of claim 1 (0.01-0.05 wt%).
	Further, Niikura teaches an aluminum alloy material ([0001]). Niikura teaches that the aluminum alloy material may preferably contain 0.05-0.30 mass% Cr ([0035]). Moreover, Niikura teaches that such an amount of Cr increases the strength of the aluminum alloy material via solid-solution strengthening, and acts to coarsen crystal grains with the precipitation of Al-Cr based intermetallics ([0035]).
	It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Niikura into Akopyan and provide the ATs6N0.5Zh with 0.005-0.30 mass% Cr. Such an amount of Cr increases the strength of the aluminum alloy material via solid-solution strengthening, and acts to coarsen crystal grains with the precipitation of Al-Cr based intermetallics.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the Cr content taught by Akopyan in view of Niikura (0.05-0.30 mass%) overlaps with that claimed in the instant claim (0.04-0.15 wt%).
It is noted by the Examiner that Niikura teaches a chemical composition in terms of mass% and not wt%. An ordinarily skilled artisan would be capable of converting between the two units, and would expect a continued overlap of the ranges when doing so.

	Moreover, Akopyan teaches that iron and nickel create aluminides of an Al9FeNi eutectic phase, as the ATs7NZh alloy falls in the optimum two-phase (Al) + Al9FeNi region (Al-Zn-Mg-(Cu)-Ni-Fe system, Par 11, L 1-5), wherein the volume fraction is a maximum of 5 vol% (Al-Zn-Mg-(Cu)-Ni-Fe system, Par 8, L 3-5).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the volume fraction of the Al9FeNi phase taught by Akopyan (0-5 vol%) overlaps with the claimed Al9FeNi volume fraction (no less than 2 vol%).
As previously noted, Akopyan teaches that iron and nickel create eutectic aluminides in the form of Al9FeNi (Al-Zn-Mg-(Cu)-Ni-Fe system, Par 11, L 1-5). Akopyan does not explicitly teach a maximum or minimum particle size of these particles.
Sanaty-Zandeh teaches a series of castable aluminum alloys ([0001]). Sanaty-Zandeh teaches that these alloys contain a dispersion of Al9FeNi intermetallic in the eutectic regions (Abstract, L 10-13). Moreover, Sanaty-Zandeh teaches that these Al9FeNi intermetallics have an average diameter of about 200-600 nm, or about 0.2-0.6 microns ([0027]). Additionally, Sanaty-Zandeh teaches that the excellent creep resistance of the alloys is in part due to the inclusion of these Al9FeNi intermetallics with the given diameter ([0071], L 1-4 & 7-10).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Sanaty-Zandeh into Akopyan and provide the ATs7NZh alloy with Al9FeNi intermetallics, or 9FeNi intermetallics at this size contribute to excellent creep resistance in aluminum alloys.
The Examiner notes that although no absolute maximum diameter of Al9FeNi intermetallics is taught by Sanaty-Zandeh, the average diameter of 0.2-0.6 microns is sufficient to render obvious to one of ordinary skill in the art the claimed “no more than 2 microns” of the instant claim. Although the instant claim claims only an absolute maximum endpoint of a diameter range, whereas Sanaty-Zandeh claims an average diameter range, an ordinarily skilled artisan would expect the absolute maximum diameter of Al9FeNi intermetallics taught by Sanaty-Zandeh to reasonably be less than 2 microns, assuming that there is a general uniformity in size of the intermetallic particles.
Regarding claim 12, Akopyan teaches an amount of 0.62 wt% Ni and 0.41 wt% Fe in the ATs6N0.5Zh alloy (Table 1). Thus, Akopyan teaches a ratio of Ni/Fe = 1.52, which falls within the claimed range of ratios in the instant claim (Ni/Fe ≥ 1).
Regarding claim 14, all of the claim limitations have been considered.  The claim limitation “wherein aluminum is produced by electrolysis using an inert anode” is product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113).
15, Akopyan does not explicitly teach that zirconium and titanium are substantially in the form of secondary phases having a particle size of no more than 20nm and having a L12 crystal lattice.
Sanaty-Zandeh teaches a series of castable aluminum alloys ([0001]). Sanaty-Zandeh teaches that these alloys contain a dispersion of Al3ZrxVyTi1-x-y- (0≤x≤1, 0≤y≤1, 0≤x+y≤1) nano-precipitates having the L12 crystal structure (Abstract, L 13-16) and an average diameter of about 6-20 nm ([0049]). Additionally, Sanaty-Zandeh teaches that the excellent creep resistance of the alloys is in part due to the inclusion of these Al9FeNi nano-precipitates with the given crystal structure and diameter ([0071], L 1-7).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Sanaty-Zandeh into Akopyan and provide the ATs7NZh alloy with a dispersion of Al3ZrxVyTi1-x-y- (0≤x≤1, 0≤y≤1, 0≤x+y≤1) nano-precipitates having the L12 crystal structure (Abstract, L 13-16) and an average diameter of about 6-20 nm. The Al3ZrxVyTi1-x-y- (0≤x≤1, 0≤y≤1, 0≤x+y≤1) nano-precipitates at this size and having this crustal structure contribute to excellent creep resistance in aluminum alloys.
The Examiner notes that although no maximum diameter of nano-precipitates is taught by Sanaty-Zandeh, the average diameter of 6-20 nm is sufficient to render obvious the claimed “no more than 20 nm” of the instant claim. Additionally, as these Al3ZrxVyTi1-x-y- (0≤x≤1, 0≤y≤1, 0≤x+y≤1) nano-precipitates, or secondary phases, contain both zirconium and titanium, they satisfy the limitations of the claim.
Regarding claim 16, Akopyan teaches an amount of 6.29 wt% Zn and 2.11 wt% Mg in the ATs6N0.5Zh alloy (Table 1). Thus, Akopyan teaches a ratio of Zn/Mg = 2.98, which falls within the claimed range of ratios in the instant claim (Zn/Mg > 2.7).

Claims 17 – 19 and 21 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over “Calculation-Experimental Study of the Phase Composition of Al–Zn–Mg–(Cu)–Ni–Fe Aluminum Alloys”, 2013. Metally, Vol 2013, No 7, pp 545-552 (“Akopyan”; of record) in view of US 2004/0101434 (“Fridlyander”), US 2010/0068090 (“Langan”; of record), and US 2016/0258042 (“Sanaty-Zandeh”; of record).
Regarding claim 17, Akopyan teaches high-strength economically alloyed nikalins, a type of alloy, based on the (Al) + Al9FeNi eutectic (Introduction, Par 4, L 1-4). Akopyan teaches one example of the alloy, referred to as ATs6N0.5Zh, having a chemical composition (see Akopyan, Table 1) that is shown in Table 3, compared to the chemical composition of the high strength aluminum-based alloy of claim 1.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	As shown by Table 3, Akopyan teaches a chemical composition that meets the claimed requirements except for including Ti and Sc in the claimed amounts, and teaches an amount of Zn (6.29 wt%) that does not overlap with the claimed amount, but is close.
	A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close, absent any showing of criticality or unexpected prima facie case of obviousness exists in regard to the claimed Zn content of the instant claim.
Fridlyander teaches a high-strength aluminum alloy ([0054]) mainly alloyed with zinc ([0055]). Fridlyander teaches that the alloy is based on the Al-Zn-Mg-Cu system ([0054], L 2-3), similarly to Akopyan. Further, Fridlyander teaches that the alloy may contain 0.005-0.06 wt% Ti ([0068]). Fridlyander teaches that when microalloying the alloy with titanium in this amount, a grain refining effect is realized, causing an improvement in ductility of produced ingots and products, and may also allow for the dimensions of products to be enlarged, increasing quality ([0074]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Fridlyander into Akopyan, and microalloy with 0.005-0.06 wt% Ti. By microalloying high strength aluminum alloys with titanium in this amount, a grain refining effect is realized, causing an improvement in ductility of produced ingots and products, and may also allow for the dimensions of products to be enlarged, increasing quality.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the range of Ti taught by Akopyan in view of Fridlyander (0.005-0.6 wt%) encompasses the claimed range of Ti of claim 1 (0.01-0.05 wt%).
Further, Langan teaches 7xxx series aluminum alloys containing scandium ([0001]). Langan teaches that these alloys may most preferably contain 0.05-0.20 wt% Sc ([0013]; Table 1). Moreover, Langan teaches that including scandium in such an amount inhibits recrystallization, improves resistance to fatigue, decreases susceptibility to localized environmental attack (e.g., stress corrosion cracking and exfoliation corrosion) of the alloys, and permits significantly 
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Langan into Akopyan and provide the ATs6N0.5Zh with 0.05-0.2 mass% Sc. Such an amount of Sc inhibits recrystallization, improves resistance to fatigue, decreases susceptibility to localized environmental attack (e.g., stress corrosion cracking and exfoliation corrosion) of the alloys, and permits significantly increased deformation rates during fabrication of the alloys into various wrought product forms.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the Sc content taught by Akopyan in view of Langan (0.05-0.20 wt%) encompasses that claimed in the instant claim (0.05-0.10 wt%).
	Moreover, Akopyan teaches that iron and nickel create aluminides of an Al9FeNi eutectic phase, as the ATs7NZh alloy falls in the optimum two-phase (Al) + Al9FeNi region (Al-Zn-Mg-(Cu)-Ni-Fe system, Par 11, L 1-5), wherein the volume fraction is a maximum of 5 vol% (Al-Zn-Mg-(Cu)-Ni-Fe system, Par 8, L 3-5).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the volume fraction of the Al9FeNi phase taught by Akopyan (0-5 vol%) overlaps with the claimed Al9FeNi volume fraction (no less than 2 vol%).
As previously noted, Akopyan teaches that iron and nickel create eutectic aluminides in the form of Al9FeNi (Al-Zn-Mg-(Cu)-Ni-Fe system, Par 11, L 1-5). Akopyan does not explicitly teach a maximum or minimum particle size of these particles.
9FeNi intermetallic in the eutectic regions (Abstract, L 10-13). Moreover, Sanaty-Zandeh teaches that these Al9FeNi intermetallics have an average diameter of about 200-600 nm, or about 0.2-0.6 microns ([0027]). Additionally, Sanaty-Zandeh teaches that the excellent creep resistance of the alloys is in part due to the inclusion of these Al9FeNi intermetallics with the given diameter ([0071], L 1-4 & 7-10).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Sanaty-Zandeh into Akopyan and provide the ATs7NZh alloy with Al9FeNi intermetallics, or eutectic aluminides created from iron and nickel, having an average diameter of about 200-600 nm, or about 0.2-0.6 microns. The Al9FeNi intermetallics at this size contribute to excellent creep resistance in aluminum alloys.
The Examiner notes that although no absolute maximum diameter of Al9FeNi intermetallics is taught by Sanaty-Zandeh, the average diameter of 0.2-0.6 microns is sufficient to render obvious to one of ordinary skill in the art the claimed “no more than 2 microns” of the instant claim. Although the instant claim claims only an absolute maximum endpoint of a diameter range, whereas Sanaty-Zandeh claims an average diameter range, an ordinarily skilled artisan would expect the absolute maximum diameter of Al9FeNi intermetallics taught by Sanaty-Zandeh to reasonably be less than 2 microns, assuming that there is a general uniformity in size of the intermetallic particles.
Regarding claim 18, as Akopyan teaches 0.15 wt% Zr in the ATs6N0.5Zh alloy (Table 1) and it would be obvious to add both 0.005-0.06 wt% Ti and 0.05-0.20 wt% Sc to the alloy as discussed previously, the total amount of zirconium, titanium, and scandium is 0.205-0.41 wt%. This amount overlaps with the claimed range of no more than 0.25 wt%.
prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the total amount of zirconium, titanium, and scandium taught by Akopyan in view of Fridlyander and Langan (0.205-0.41 wt%) overlaps with the claimed amount of the instant claim (no more than 0.25 wt%).

Regarding claim 19, Akopyan teaches an amount of 0.62 wt% Ni and 0.41 wt% Fe in the ATs6N0.5Zh alloy (Table 1). Thus, Akopyan teaches a ratio of Ni/Fe = 1.52, which falls within the claimed range of ratios in the instant claim (Ni/Fe ≥ 1).
Regarding claim 21, all of the claim limitations have been considered.  The claim limitation “wherein aluminum is produced by electrolysis using an inert anode” is product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113).
Regarding claim 22, Akopyan does not explicitly teach that zirconium and titanium are substantially in the form of secondary phases having a particle size of no more than 20nm and having a L12 crystal lattice.
Sanaty-Zandeh teaches a series of castable aluminum alloys ([0001]). Sanaty-Zandeh teaches that these alloys contain a dispersion of Al3ZrxVyTi1-x-y- (0≤x≤1, 0≤y≤1, 0≤x+y≤1) nano-precipitates having the L12 crystal structure (Abstract, L 13-16) and an average diameter of about 6-20 nm ([0049]). Additionally, Sanaty-Zandeh teaches that the excellent creep resistance of the 9FeNi nano-precipitates with the given crystal structure and diameter ([0071], L 1-7).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Sanaty-Zandeh into Akopyan and provide the ATs7NZh alloy with a dispersion of Al3ZrxVyTi1-x-y- (0≤x≤1, 0≤y≤1, 0≤x+y≤1) nano-precipitates having the L12 crystal structure (Abstract, L 13-16) and an average diameter of about 6-20 nm. The Al3ZrxVyTi1-x-y- (0≤x≤1, 0≤y≤1, 0≤x+y≤1) nano-precipitates at this size and having this crustal structure contribute to excellent creep resistance in aluminum alloys.
The Examiner notes that although no maximum diameter of nano-precipitates is taught by Sanaty-Zandeh, the average diameter of 6-20 nm is sufficient to render obvious the claimed “no more than 20 nm” of the instant claim. Additionally, as these Al3ZrxVyTi1-x-y- (0≤x≤1, 0≤y≤1, 0≤x+y≤1) nano-precipitates, or secondary phases, contain both zirconium and titanium, they satisfy the limitations of the claim.
Regarding claim 23, Akopyan teaches an amount of 6.29 wt% Zn and 2.11 wt% Mg in the ATs6N0.5Zh alloy (Table 1). Thus, Akopyan teaches a ratio of Zn/Mg = 2.98, which falls within the claimed range of ratios in the instant claim (Zn/Mg > 2.7).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over “Calculation-Experimental Study of the Phase Composition of Al–Zn–Mg–(Cu)–Ni–Fe Aluminum Alloys”, 2013. Metally, Vol 2013, No 7, pp 545-552 (“Akopyan”; of record) in view of US 2004/0101434 (“Fridlyander”), and US 2016/0258042 (“Sanaty-Zandeh”; of record) as applied to claim 1, and further in view of US 2007/0243097 (“Sarrazin”).
34, as discussed in the rejection of claim 1, Akopyan in view of Fridlyander teaches a composition that is compared to the closed composition of the instant claim in Table 4 below.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

As shown by Table 4, Akopyan in view of Fridlyander teaches a chemical composition that meets the claimed requirements, except for including a small amount of Si (0.05 wt%).
With respect to the amount of silicon taught by Akopyan, it is noted by the Examiner that Applicant concedes that the Instant Specification discloses that Si is an impurity of aluminum alloys (see Remarks: P 15, Par 4, L 2-3; Instant Application: P 2, L 9-10). As Akopyan a) describes its given alloys as either an Al-Zn-Mg-(Cu) system (P 546, Col 1, Par 4; Conclusion) and/or an Al-Zn-Mg-(Cu)-Ni-Fe system (P 548, Col 1, Par 3; Conclusion); b) contains Si in the lowest amount of any constituent at 0.05 wt% (P 546, Table 1); and c) never discusses the importance of Si to the alloy, the Examiner asserts that Si appears to be an impurity of the alloy taught by Akopyan. As such, it would have been obvious to an ordinarily skilled artisan to minimize the impurity content of the aluminum alloy taught by Akopyan, thereby eliminating Si content.

It would have been obvious to an ordinarily skilled artisan to eliminate the silicon content of the aluminum alloy taught by Akopyan. It is known that silicon is a natural impurity of aluminum, and by lowering silicon content, both toughness and fatigue resistance of products formed from the aluminum alloy may be increased.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the chemical composition of the alloy taught by the prior art contains only the elements listed in the closed composition of the instant claim, and either overlaps or falls within the claimed range for each constituent element.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over “Calculation-Experimental Study of the Phase Composition of Al–Zn–Mg–(Cu)–Ni–Fe Aluminum Alloys”, 2013. Metally, Vol 2013, No 7, pp 545-552 (“Akopyan”; of record) in view of US 2004/0101434 (“Fridlyander”), US 2015/0050520 (“Niikura”; of record), and US 2016/0258042 (“Sanaty-Zandeh”; of record) as applied to claim 11, and further in view of US 2007/0243097 (“Sarrazin”).
Regarding claim 35, as discussed in the rejection of claim 11, Akopyan in view of Fridlyander and Niikura teaches a composition that is compared to the closed composition of the instant claim in Table 5 below.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

As shown by Table 5, Akopyan in view of Fridlyander and Niikura teaches a chemical composition that meets the claimed requirements, except for including a small amount of Si (0.05 wt%), and teaches an amount of Zr (0.15 wt%) that does not overlap with the claimed amount, but is close.
	A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close, absent any showing of criticality or unexpected results (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists in regard to the claimed Zr content of the instant claim.
With respect to the amount of silicon taught by Akopyan, it is noted by the Examiner that Applicant concedes that the Instant Specification discloses that Si is an impurity of aluminum alloys (see Remarks: P 15, Par 4, L 2-3; Instant Application: P 2, L 9-10). As Akopyan a) describes its given alloys as either an Al-Zn-Mg-(Cu) system (P 546, Col 1, Par 4; Conclusion) and/or an Al-Zn-Mg-(Cu)-Ni-Fe system (P 548, Col 1, Par 3; Conclusion); b) contains Si in the lowest amount of any constituent at 0.05 wt% (P 546, Table 1); and c) never discusses the importance of Si to the alloy, the Examiner asserts that Si appears to be an impurity of the alloy taught by 
Even further, Sarrazin teaches worked products made of an aluminum alloy, which may be of the Al-Zn-Cu-Mg type (abstract), similarly to Akopyan. Sarrazin teaches that silicon is a natural impurity of aluminum ([0007], L 10-11), and by decreasing silicon content, the toughness and fatigue resistance may be improved ([0007], L 1-4; [0008], L 1-4).
It would have been obvious to an ordinarily skilled artisan to eliminate the silicon content of the aluminum alloy taught by Akopyan. It is known that silicon is a natural impurity of aluminum, and by lowering silicon content, both toughness and fatigue resistance of products formed from the aluminum alloy may be increased.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the chemical composition of the alloy taught by the prior art contains only the elements listed in the closed composition of the instant claim, and either overlaps, falls within, or is close to the claimed range for each constituent element.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over “Calculation-Experimental Study of the Phase Composition of Al–Zn–Mg–(Cu)–Ni–Fe Aluminum Alloys”, 2013. Metally, Vol 2013, No 7, pp 545-552 (“Akopyan”; of record) in view of US 2004/0101434 (“Fridlyander”), US 2010/0068090 (“Langan”; of record), and US 2016/0258042 (“Sanaty-Zandeh”; of record) as applied to claim 17, and further in view of US 2007/0243097 (“Sarrazin”).
36, as discussed in the rejection of claim 17, Akopyan in view of Fridlyander and Langan teaches a composition that is compared to the closed composition of the instant claim in Table 6 below.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

As shown by Table 6, Akopyan in view of Fridlyander and Langan teaches a chemical composition that meets the claimed requirements, except for including a small amount of Si (0.05 wt%), and teaches an amount of Zn (6.29 wt%) that does not overlap with the claimed amount, but is close.
	A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close, absent any showing of criticality or unexpected results (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists in regard to the claimed Zn content of the instant claim.
With respect to the amount of silicon taught by Akopyan, it is noted by the Examiner that Applicant concedes that the Instant Specification discloses that Si is an impurity of aluminum alloys (see Remarks: P 15, Par 4, L 2-3; Instant Application: P 2, L 9-10). As Akopyan a) describes its given alloys as either an Al-Zn-Mg-(Cu) system (P 546, Col 1, Par 4; Conclusion) and/or an Al-Zn-Mg-(Cu)-Ni-Fe system (P 548, Col 1, Par 3; Conclusion); b) contains Si in the lowest 
Even further, Sarrazin teaches worked products made of an aluminum alloy, which may be of the Al-Zn-Cu-Mg type (abstract), similarly to Akopyan. Sarrazin teaches that silicon is a natural impurity of aluminum ([0007], L 10-11), and by decreasing silicon content, the toughness and fatigue resistance may be improved ([0007], L 1-4; [0008], L 1-4).
It would have been obvious to an ordinarily skilled artisan to eliminate the silicon content of the aluminum alloy taught by Akopyan. It is known that silicon is a natural impurity of aluminum, and by lowering silicon content, both toughness and fatigue resistance of products formed from the aluminum alloy may be increased.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the chemical composition of the alloy taught by the prior art contains only the elements listed in the closed composition of the instant claim, and either overlaps, falls within, or is close to the claimed range for each constituent element.

Response to Declaration
The declaration under 37 CFR § 1.132 made by Dr. Alexander Nikolaevich Alabin and filed 2/26/2021 is acknowledged and has been fully considered.

The declaration under 37 CFR 1.132 filed 2/26/2021 is insufficient to overcome the rejection of claims 1, 11, and 17 based upon any of a) “Calculation-Experimental Study of the Phase Composition of Al–Zn–Mg–(Cu)–Ni–Fe Aluminum Alloys”, 2013. Metally, Vol 2013, No 7, pp 545-552 (“Akopyan”; of record) in view of RU 2215808 (“the ‘808 document”; of record) and US 2016/0258042 (“Sanaty-Zandeh”; of record); b) Akopyan in view of the ‘808 document, US 2015/0050520 (“Niikura”), and Sanaty-Zandeh; or c) Akopyan in view of the ‘808 document, US 2010/0068090 (“Langan”), and Sanaty-Zandeh; respectively, applied under 35 U.S.C. 103 as set forth in the last Office action because:
Dr. Alabin states in the declaration that a person or ordinary skill in the art reading the Sanaty-Zadeh reference would not have been able to predict that the alloys of the claimed invention would have the properties of the current claimed alloys, including eutectic aluminides having the claimed particle size. This is in part because the crystallization interval of Sanaty-Zandeh’s alloys is significantly smaller than the crystallization interval of the claimed alloys. Dr. Alabain then proceeds to provide data from 2 Thermo-Calc simulations; one simulating a single example of an aluminum alloy which falls within the composition taught by Sanaty-Zandeh, and one which falls within the composition of instant claim 1 (Dr. Alabain also alleges that this composition also represents claims 11 and 17, but the given composition would not satisfy the claimed compositions in those claims). Dr. Alabin then uses these two simulations to conclude that the alloy systems of Sanaty-Zandeh and the instant invention are substantially different, and have different crystallization conditions, the alloys of the instant invention having crystallization occur over a longer period of time than the alloys of Sanaty-Zandeh. Dr. Alabin concludes by alleging that Sanaty-Zandeh’s alloys having eutectic particles of about 200-600 nm would not render the 
Of first note, the Examiner notes that the Sanaty-Zandeh reference is a tertiary reference in the prior art rejections of concern. The reference was incorporated into the rejections as providing motivation for why an ordinarily skilled artisan would seek to generate a precipitated Al9FeNi phase (eutectic aluminide formed by iron and nickel) specifically having average particle size of 0.2-0.6 microns in the aluminum alloys taught by Akopyan, the primary reference. It is important to note that Akopyan already teaches that this Al9FeNi precipitated phase is present in the alloys, but is silent as to a particular desired particle size. Sanaty-Zandeh teaches that an average particle size of 0.2-0.6 microns for this precipitated phase is beneficial for aluminum alloys the particles of this size contribute to excellent creep resistance. The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination (MPEP 2144 II).
The Examiner notes that no part of the declaration addresses the Examiner’s given motivation for incorporating the teachings of Sanaty-Zandeh into the prior art combination. Thus, a prima facie case of obviousness is maintained.
Of further note, the Examiner notes that only data obtained from a simulation has been presented. It is unclear if this data is reliable, without experimental data to support. Even further, only two simulations were run, simulating a single alloy which falls within the composition taught by Sanaty-Zandeh, and a single alloy which falls within the composition of instant claim 1. No simulations were run which test alloys which fall within the composition of instant claims 11 or 17. Additionally, the Examiner notes that as only a single alloy from each composition was .

In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Response to Arguments
Applicant’s remarks filed 2/26/2021 are acknowledged and have been fully considered. Applicant argues that the Sanaty-Zandeh reference is not combinable with references having different compositions, such as Akopyan, and the ‘808 document, to teach eutectic particles of the claimed size. Applicant argues that the Sanaty-Zandeh composition lacks elements such as zinc, magnesium, and copper, which are present in both Akopyan and the ‘808 document, and required by the instant claims. Applicant then references the declaration made by Dr. Alabin, arguing that the difference in crystallization interval between the Sanaty-Zandeh alloys and the alloys of the instant invention are substantial enough that a person having ordinary skill in the art could not rely on Sanaty-Zandeh to predict the size of eutectic particles of the claimed invention. The Examiner finds this unpersuasive.
The Examiner states that each of Akopyan, the ‘808 document, Sanaty-Zandeh, and the instant invention are all drawn to aluminum alloys. Each of Akopyan, the instant invention, and Sanaty-Zandeh teach the presence of a precipitated Al9FeNi phase. The Examiner notes that Santy-Zandeh is not incorporated to predict the size of eutectic particles. Rather, Sanaty-Zandeh teaches 9FeNi phase (eutectic aluminide formed by iron and nickel) specifically having average particle size of 0.2-0.6 microns in the aluminum alloys taught by Akopyan. The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination (MPEP 2144 II).
The Examiner notes that no part of the argument addresses the Examiner’s given motivation for incorporating the teachings of Sanaty-Zandeh into the prior art combination. Thus, a prima facie case of obviousness is maintained.
Even further, the Examiner notes that there are issues with the referenced declaration, as discussed previously under the “Response to Declaration” heading, that weaken the case for a presentation of evidence of non-obviousness of the claims.
Applicant argues further that the given rationale to combine the ‘808 document with another reference is inapplicable. Applicant argues that as the claimed composition does not include vanadium, a person having ordinary skill in the art would not rely on a vanadium-based property to combine the ‘808 document with any other reference to achieve the claimed composition. The Examiner finds this unpersuasive.
Of first note, the Examiner notes that instant claims 1, 11, and 17 do not preclude the presence of vanadium in the claimed alloys. Thus, if there is motivation to include a combination of both titanium and vanadium into the alloy taught by Akopyan, as is taught by the ‘808 document, prima facie case of obviousness is maintained.
Applicant argues further that new claims 34-36 distinguish over the prior art, as the closed composition claimed in these claims are not taught by the prior art.
Regarding this argument, it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). As such, the fact that Sanaty-Zandeh teaches a composition including tin, indium, antimony, and/or silicon, would not prevent the prior art combination from reading on the claims, as Sanaty-Zandeh was not incorporated for its inclusion of elements such as tin, indium, antimony, and/or silicon. However, the ‘808 document, which only teaches the inclusion of Ti as beneficial when accompanied by V, would be impacted by this closed composition. Regarding the Si of Akopyan, Applicant concedes that the Instant Specification discloses that Si is an impurity of aluminum alloys (see Instant Application: P 2, L 9-10). As Akopyan a) describes its given alloys as either an Al-Zn-Mg-(Cu) system (P 546, Col 1, Par 4; Conclusion) and/or an Al-Zn-Mg-(Cu)-Ni-Fe system (P 548, Col 1, Par 3; Conclusion); b) contains Si in the lowest amount of any constituent at 0.05 wt% (P 546, Table 1); and c) never discusses the importance of Si to the alloy, the Examiner asserts that Si appears to be an impurity of the alloy taught by Akopyan, and as such may not preclude Akopyan from teaching the closed composition of instant claims 34-36, as there may be motivation for an ordinarily skilled artisan to eliminate impurities of the aluminum alloy.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842.  The examiner can normally be reached on M-Th 8:30 AM - 6:30 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/B.C.A./Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735